           Case 2:19-cv-01976-AKK Document 7 Filed 01/21/20 Page 1 of 2                                   FILED
                                                                                                 2020 Jan-21 PM 03:16
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CRYSTAL PETTWAY,                                  )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    Case No.: 2:19-cv-01976-SGC
                                                   )
 ADVANCED CAPITAL SOLUTIONS,                       )
                                                   )
         Defendant.                                )

                                              ORDER

       On January 21, 2020, the defendant filed an answer. (Doc. 5). Pursuant to the General

Order for Referral of Civil Matters to the United States Magistrate Judges of the Northern District

of Alabama, dated January 2, 2015, the parties are REQUIRED to enter an election regarding the

exercise of dispositive jurisdiction by a magistrate judge pursuant to 28 U.S.C. § 636(c) no later

than March 6, 2020. In the absence of consent by all parties, the Clerk is DIRECTED to reassign

the case to a randomly drawn district judge without further order after March 6, 2020.

       A telephone status conference is SET for 10:15 A.M. on February 10, 2020. The parties

are DIRECTED to call 877-336-1831 to access the telephone conference. The access code is

2778178. The parties should call in five minutes prior to the start time of the conference. The

telephone conference will be cancelled by separate order if forms from all parties are

submitted twenty-four hours in advance.

       The parties are directed to use the magistrate judge consent form on the CM/ECF system

to elect or decline the exercise of magistrate judge jurisdiction. Unlike in the past, a party can now

complete the consent form electronically and submit it through the Court’s CM/ECF filing system

at the following web address: https://ecf.alnd.uscourts.gov.         If a party submits the form
          Case 2:19-cv-01976-AKK Document 7 Filed 01/21/20 Page 2 of 2



electronically, the form will be delivered directly to the Clerk. It will not be filed on the docket

sheet, and no judge will have access to the form. Alternatively, a party may print the form,

complete it manually, and submit it to the Clerk’s office.

       You may decline magistrate judge jurisdiction without adverse consequences. The identity

of any party who consents to or declines magistrate judge jurisdiction will remain unknown to the

undersigned unless consent is unanimous. The undersigned will only learn of a party’s election to

consent where all parties have consented. In the event fewer than all of the parties elect to consent,

the Clerk will not inform the undersigned of the identity of the non-consenting party/parties. If all

parties consent, a magistrate judge will exercise full and final dispositive jurisdiction, and all

appeals will lie directly with the appropriate United States Court of Appeals.

       DONE this 21st day of January, 2020.



                                                      ______________________________
                                                       STACI G. CORNELIUS
                                                       U.S. MAGISTRATE JUDGE




                                                  2
